DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 12/07/2021 has been entered. Claim 1 has been amended. Thus Claims 1-2 are currently pending and are under examination.

Withdrawn Rejections
	Claim 1 has been amended to obviate the indefinite language. Thus the 112(b) rejection of Claims 1-2 has been withdrawn.
	Claim 1 has been further amended to recite that the process is for producing a C3-6 chlorinated alkane. Neither Rideout nor Holbrook teaches production of C3-6 chlorinated alkane and thus the 102(a)(1) rejection as being anticipated by Rideout and 103 rejections over Holbrook in view of Hauffe have been withdrawn.
	Applicant further established a statement pursuant to 35 U.S.C. 102(b)(2)(C) that, not later than the effective filing date of the claimed invention, the subject matter disclosed in Ondrus and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. Accordingly, the 103 rejection over Ondrus has been withdrawn.


Newly Applied Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite that the amount of iron in the components of the distillation apparatus is in “% by weight”, however, the instant specification appears devoid of such description regarding the amount of iron being in % by weight. The specification fails to disclose either explicitly or implicitly, the newly introduced limitation % by weight. 
% by weight. 
MPEP § 2163.06 notes: " If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)"  
MPEP § 2163.02 states that “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 
MPEP § 2163.06 further notes " When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure."
This is a new matter rejection.
Claim 2 also introduces new matter for depending on Claim 1.


Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are newly rejected under 35 U.S.C. 103 as being unpatentable over Sconce (Sconce, J. S. et al. Patent number US2,492,941) in view of Hauffe (“Coatings and linings” Mar. 15, 2008, pages 229-236; cited in Office Action 07/13/2021) as evidenced by Esgin (Esgin, U. et al. “An investigation of wear behaviors of different Monel alloys produced by powder metallurgy” Apr. 21, 2016; cited in Office Action 07/13/2021).
	Regarding Claim 1, Sconce teaches chlorination of chloropropanes (mixture of pentachloropropane and heptachloropropane) with one oxygen free chlorine and the other with chlorine containing about 0.1 percent (1000ppm) to produce octachloropropane (col. 2, lines 17-26 and Example IV). Sconce teaches that the reaction is conducted at a pressure of 10 to 100 psi (col. 2, lines 23-24) (equivalent to 0.68 to 6.8 atm., i.e. ranging from under atmospheric to superatmospheric).
	Sconce fails to teach extracting the product from chlorination zone and subjecting the product mixture to one or more distillation steps. However, extracting and subjecting a reaction product mixture to distillation would be within the purview of a skilled artisan in order to purify the target product, specifically when the target product and unreacted starting material or byproducts have difference in boiling point. In this instance, Sconce teaches that octachloropropane is produced in an almost quantitative yield (col. 2, line 25), meaning that the yield of octachloropropane is not 100% and a mixture of pentachloropropane and heptachloropropane would still be present in the reaction produce. Mixture of pentachloropropane and heptachloropropane and octachloropropane have different boiling points and a skilled artisan would have been motivated to separate the target product octachloropropane using distillation process.

Furthermore, Sconce fails to teach that the  distillation apparatus is free of components which comprise about 10% by weight or more, about 5% by weight or more, about 2% by weight or more or about 1% by weight or more of iron. This deficiency is cured by Hauffe.
Hauffe teaches the use of different coatings of chemical apparatus to protect against corrosion from chlorinated hydrocarbons. Hauffe teaches on page 230, 2nd paragraph that column linings such as Monel® 400 and Monel® K-500 are used as 
Furthermore, Hauffe teaches on page 234, 5th paragraph that steel columns with internal PTFE or perfluoroelastomer linings are utilized. These linings are known to a skilled artisan to not contain iron.
Hence, since the reaction product mixture of Sconce comprises chlorinated hydrocarbon octachloropropane, a skilled artisan would have been motivated to use Monel® 400 or Monel® K-500 lined distillation apparatus or steel columns with internal PTFE or perfluoroelastomer linings of Hauffe in the purification of octachloropropane and with a reasonable expectation of success in protecting the distillation column against corrosion.
Regarding Claim 2, the limitation “wherein all components of the distillation apparatus…are produced from …” is a product by process claim language as a result of the distillation apparatus. The product by process limitation is not limited to the manipulations of the recited steps for preparing the components of the distillation apparatus, but only to the structure implied by the steps, in this case, only to the distillation apparatus. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Therefore, the above product by process claim language is not given patentable weight. It is noted that even if the limitation is given patentable weight, it is set forth above that Hauffe teaches the use of PTFE or perfluoroelastomer (both being fluoropolymers) in steel columns. It is known to skilled artisan that some rectification columns are made of steel and hence a skilled artisan would have been motivated to use PTFE or perfluoroelastomer linings in the rectification column of Holbrook.
It is thus prima facie obvious to a skilled artisan before the effective filing date of the instant invention to produce chlorinated alkane in which an alkene or an alkane feedstock is contacted with chlorine in a chlorination zone to produce a reaction mixture containing the chlorinated alkane, wherein the chlorine supplied into the chlorination zone has an oxygen content of less than about 2000ppmv, wherein the chlorination zone is operated under atmospheric or superatmospheric pressure; and wherein the reaction mixture is extracted from the chlorination zone and the extracted reaction mixture is subjected to one or more distillation steps; and wherein a distillation apparatus employed in the one or more distillation steps which would come into contact with a distillate or process fluid in use of the distillation apparatus is free of components .

Conclusion
Claims 1-2 stand rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622